Citation Nr: 0735114	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  06-30 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to a compensable evaluation for the service-
connected left ear hearing loss.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for right ear hearing 
loss.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran served on active duty in the United States Air 
Force from January 1967 to July 1974, and from January 1980 
to February 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
RO that continued the veteran's noncompensable evaluation for 
left ear hearing loss and denied the veteran's application to 
reopen his previously denied claim of service connection for 
right ear hearing loss.  

In March 2007, the veteran, accompanied by his 
representative, testified at a hearing before the undersigned 
Veterans Law Judge at the RO.  A transcript of these 
proceedings has been associated with the veteran's claims 
file.

The issue of a higher evaluation for the service-connected 
left ear hearing loss and the now reopened claim of service 
connection for right ear hearing loss are addressed in the 
REMAND portion of this document and are being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  



FINDINGS OF FACT

1.  In a July 1992 rating decision, the RO denied the 
veteran's claim of service connection for right ear hearing 
loss; the same month, RO notified the veteran of its decision 
and of his appellate rights; the veteran did not appeal the 
decision within the allotted time and the decision became 
final.  

2.  The evidence added to the record since the July 1992 
rating decision is neither cumulative nor redundant of that 
previously on file and, when considered with previous 
evidence of record, relates to an unestablished fact and 
raises a reasonable possibility of substantiating the claim.  



CONCLUSION OF LAW

Subsequent to the final July 1992 rating decision, new and 
material evidence has been received to reopen the claim of 
service connection for right ear hearing loss.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  38 U.S.C. § 
5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  See also, Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

The Board has considered this legislation. However, given the 
favorable action taken hereinbelow regarding the veteran's 
application to reopen his claim for right ear hearing loss, 
the Board finds that no discussion of VCAA at this point is 
required.  


II.  New and Material Evidence.

Generally, a claim that has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence associated with the claims folder since the July 
1992 RO decision denying the veteran's claim for right ear 
hearing loss includes private and VA medical records, the 
veteran's testimony before the Board, and statements of the 
veteran and his representative in support of the claim.  

Of particular significance are the medical records and the VA 
treatment records.  These records indicate that the veteran 
currently has right ear hearing loss for VA purposes.  

In addition, an August 2005 report from the veteran's private 
physician states that the veteran has bilateral high 
frequency sensorineural hearing loss that clearly began while 
the veteran was in the military.  

Finally, the Board notes that the veteran testified before 
the Board that he was exposed to extensive aircraft noise in 
service as a pilot in the United States Air Force.  Since 
service, the veteran indicated that he has been a teacher and 
has not been exposed to occupational or recreational noise.  

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to unestablished facts necessary to 
substantiate the veteran's claim.  

The Board also finds that this evidence is neither cumulative 
nor redundant of the evidence of record at the time of the 
July 1992 RO decision denying service connection for right 
ear hearing loss and, when considered with previous evidence 
of record, relates to unestablished facts necessary to 
substantiate the veteran's claim and raises a reasonable 
possibility of substantiating the claim.

Having determined that new and material evidence has been 
added to the record, the veteran's application to reopen his 
claim of service connection for a neck disability is 
reopened.  



ORDER

As new and material evidence having been received to reopen 
the claim of service connection for right ear hearing loss,  
the appeal to this extent is allowed, subject to further 
action as discussed hereinbelow.  


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims must be remanded for further 
action.  

Here, the Board notes that the veteran's private and VA 
medical records indicate that the veteran has been diagnosed 
with bilateral hearing loss for VA purposes.  

In addition, an August 2005 report from the veteran's private 
physician states that the veteran has bilateral high 
frequency sensorineural hearing loss that clearly began while 
the veteran was in the military.  

Finally, the Board notes that the veteran testified before 
the Board that he was exposed to aircraft noise in service as 
a pilot in the Air Force.  Since service, the veteran 
indicated that he has been a teacher and has not been exposed 
to occupational or recreational noise after service.  

In addition, the Board notes that the veteran has not been 
afforded a VA examination in connection with his current 
claim.  In this regard, the Board notes that the veteran was 
scheduled for a VA examination for October 2005, but 
cancelled the appointment due to recent open heart surgery.  
The veteran has not been rescheduled for an additional VA 
examination since that time.  

Next, the Board notes that, in a November 2006 statement 
submitted to the Board, the veteran, through his 
representative, contends that his left ear hearing loss is 
worse than his current noncompensable evaluation.  

Because the veteran has essentially alleged that his 
condition has worsened, and because the veteran's most recent 
VA examination is more than 15 years old, the Board concludes 
that this matter must be remanded for the veteran to undergo 
a contemporaneous and thorough VA examination.  See Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995).  

The veteran should also be afforded an opportunity to submit 
any recent medical records or opinions pertinent to his 
claims that have not already been associated with the 
veteran's claims file.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to VCAA, VA 
must obtain outstanding VA and private records.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the claims folder, that 
have treated him for hearing loss since 
service.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA audiological examination in 
order to determine the nature, etiology, 
and severity of any hearing loss found to 
be present.  All necessary special 
studies or tests should be accomplished.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain the results of 
puretone testing in decibels from 500 to 
4000 Hertz in both ears.  The examiner 
should offer an opinion as to whether it 
is at least as likely as not that that 
any documented right ear hearing loss is 
related to the acoustic trauma the 
veteran may have experienced in service.  
In this regard, the examiner is asked to 
comment on the veteran's testimony that 
he was exposed to extensive aircraft 
noise in service as a pilot in the United 
States Air Force, and that since service 
he has been a teacher and has not been 
exposed to occupational or recreational 
noise.  

The term, "as likely as not," does not 
mean "within the realm of medical 
possibility," but rather that the 
evidence of record is so evenly divided 
that, in the examiner's expert opinion, 
it is as medically sound to find in favor 
of the examiner's conclusion as it is to 
find against it.  

With respect to the veteran's service-
connected left ear hearing loss, the 
examiner is asked to determine the 
nature, extent, and severity of the 
veteran's service-connected left ear 
hearing loss.  All indicated testing, 
including an audiological evaluation, 
should be accomplished.  The examiner 
should specifically address the auditory 
thresholds in frequencies 500, 1000, 
2000, 3000, and 4000 Hertz for each ear, 
and should address the veteran's speech 
recognition scores for each ear using the 
Maryland CNC Test.  

The examiner should provide complete 
rationale for all conclusions reached.  
If this matter cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
veteran's claims.  If any determination 
remains adverse, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


